DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive.  Applicant asserts that the activation time cannot be used to determine phase angle shift in the method taught by Klein because its motor does not turn off at the time of the zero-crossing.  However, as stated in the Office action, it would have been obvious to use a TRIAC to turn off its motor at the time of zero-crossing.  Furthermore, it was known to use a TRIAC with a BLDC motor, such as the one used by Klein (see “Speed-Control Techniques in AC-DC Operated BLDC Applications,” Navenn Bevara and Sanjay Dixit, 2016).
Applicant also asserts that Dausch appears to use a conventional AC drive motor and does not mention using TRIAC or AC/DC inverter control.  However, Dausch was cited for its teaching that monitoring a pump motor current and voltage waveform phase angle difference can be used to determine an air-water working condition.  It was not cited for teaching particulars of waveform control or determination of a phase angle difference.  Other cited art teaches the correlation between a phase angle difference and an activation time and benefits of basing an air-water determination on the activation time, as discussed in the Office action.
Applicant additionally asserts that there is no suggestion to replace the inverter control described in Klein with a TRIAC control, and that it would require a complete removal and replacement of Klein’s principle of operation.  However, Klein teaches no specific benefits of using a BLDC motor as opposed to an AC motor, in particular an induction AC motor.  In fact, Marcoccia teaches that induction AC motors have benefits including being more reliable, being relatively quiet, and having predictable design performance characteristics (para. 2).  As stated in the Office action, prior art teaches known benefits to using the TRIAC control over the system taught by Klein.  The proposed obvious modifications would not require a “complete removal and replacement of Klein’s principle of operation,” and would serve to accomplish the primary intended purpose of Klein’s invention (to recognize disturbances in fluid flow through a pump, para. 5) in a more beneficial way than contemplated by Klein.  Modifying the method taught by Klein to use an induction AC motor with associated controls including a TRIAC and determine an air-water working condition based on an activation time would have been obvious, as explained above and in the prior Office action.
In explaining Applicant’s invention in its remarks, it stated:
“As explained in the Applicant's specification, the operating current of a TRIAC-driven motor will take comparatively longer time to reach the zero-crossing point if the motor is operating under a comparatively lower load. Thus, the time to the zero-crossing (i.e., the activation time TIon) can be used to determine the operating load of the motor, and thus predict an air-water working condition. It has been found that using TIon provides a very rapid and accurate way to modulate the motor operating conditions.”
	It is noted that the cited prior art teaches that the operating current of a TRIAC-driven motor will take comparatively longer time to reach the zero-crossing point if the motor is operating under a comparatively lower load.  Marcoccia teaches that as a load increases, the lag between the voltage and current waveforms increases (para. 46); accordingly, a lower load would result in a decreased lag.  As shown in Applicant’s own drawings, which visually represent the principles taught by Marcoccia, the current waveform lag is less under the reduced load of an air-water condition (fig. 9) than it is under the increased load of a normal pumping condition (fig. 8).  For a constant firing angle at the voltage waveform zero-crossing point, the conduction angle (activation time) Td’ is greater under the reduced load condition than the conduction angle Td under the increased load condition.  These principles taught by Marcoccia clearly demonstrate that the activation time is representative of the load on a motor, and Klein teaches that an air-water condition reduces the load on a motor (para. 8).  It follows that the activation time is proportional to not only a reduced load, but specifically a reduced load due to an air-water working condition.
Applicant is advised that its claimed invention is directed to subject matter of known and understood principles of electricity and motor operation (e.g. the relationship between a motor load and activation time when using a TRIAC).  In particular, the understood crux of the invention is using an activation time to determine a motor load; this relationship was already known in the art, as discussed herein.  Applicant’s application of the known relationship, specifically to detect a reduced pump motor load due to an air-water working condition, would have been obvious since the prior art teaches benefits and motivation to use TRIAC-controlled AC induction motors in the operation of a laundry treatment machine as well as to determine an air-water condition based on the relationship and principles.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20120229070 by Marcoccia, U.S. Patent 5313964 granted to Dausch et al., U.S. Patent Application Publication 20140352995 by Matsunaga et al., and U.S. Patent Application Publication 20060237052 by Picardat et al.
As to claim 1, Klein teaches a method for operating a laundry treatment machine (para. 1) comprising a container for housing a laundry load (while Klein does not explicitly disclose a container for laundry, such container would be a necessary and inherent component of a washing machine) and a pump 5 comprising an inlet and an electric motor (para. 1), the method comprising applying a voltage and a current to drive the pump and detecting an air-water working condition (paras. 29-33).
Klein does not teach turning on an electronic switch and disconnecting the voltage and current by turning off the switch when the current increases or decreases to a value of 0.  However, one of ordinary skill in the art would have understood that this is a function of a TRIAC well-known and commonly known in the art to be used for motor control.  Marcoccia teaches that a TRIAC is well-known and performs the function of turning off the switch when the current increases or decreases to a value of 0 (i.e. the current waveform crosses the zero-point line) and allows for controlled power to the motor by adjusting the trigger angle/delay (para. 28).
One of ordinary skill in the art would have understood that the claimed “activation time” corresponds to the conduction angle – the amount of time the switch is on.  Marcoccia teaches that for inductive loads such as induction motors the current waveform lags the voltage waveform (i.e. there is a difference in phase angle between the waveforms) (para. 46) and that the switch is turned off when the current increases or decreases to zero (para. 29).  Marcoccia further teaches that the amount of lag is dependent on a motor load (paras. 5, 46).  One of ordinary skill in the art would have readily understood, in particular from the teachings of Marcoccia, that the phase difference between the voltage and current waveforms, and the resulting activation time, is a function of the load on a motor (i.e. as the load changes, the lag between the current and voltage waveforms changes, and the duration of the activation time between a constant firing angle (the time, i.e. position in the voltage waveform, in which the switch is turned on) and the off time changes due to the change in position of the zero-crossing point of the current waveform (the off time) resulting from the change in lag, i.e. change in phase angle).
While Klein teaches determining an air-water working condition by detecting the voltage and the current during operation of the pump (paras. 29-33), one of ordinary skill in the art would have recognized as obvious to determine an air-water working condition by comparing the activation time to a threshold value.  It was known that monitoring a pump motor current and voltage waveform phase angle difference can be used to determine an air-water working condition (see Dausch, col. 6, ll. 48-63; col. 3, ll. 48-54), which one of ordinary skill in the art would have understood to be correlated to the activation time, as discussed above.  Matsunaga teaches that detection of a motor load is advantageously performed on the basis of the conduction angle of a TRIAC in order to reduce detection errors (para. 152).  One of ordinary skill in the art would therefore have had obvious motivation to modify the method taught by Klein to use a TRIAC to control its motor and to determine an air-water working condition based on an activation time in order to reduce errors, as explained above.
Klein does not teach changing a speed of the pump subsequent to detecting the air-water working condition.  Klein teaches that an air-water condition may be present if the quantity of water in the washing chamber is insufficient (para. 31).  Picardat teaches that if a pump is losing prime at less than a full fill volume its speed can be slowed to maintain full prime until enough water has been added (para. 66).  One of ordinary skill in the art would have recognized as obvious to modify the method taught by Klein so that upon detecting an air-water working condition the pump speed is changed in order to maintain prime until a sufficient amount of water has been introduced into the washing chamber.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Klein teaches detecting the air-water condition of the pump comprises detecting a signal indicative of a condition caused by air in the inlet of the pump (para. 31).  Dausch also teaches the detection based on a signal indicative of a condition caused by air (col. 6, ll. 48-63; col. 3, ll. 48-54).
As to claim 3, Klein teaches that the motor is connected to a mains providing a sinusoidal mains voltage (para. 25, rectifier converts AC sinusoidal voltage to DC).
As to claim 4, while Klein does not teach that the voltage applied to the motor is a partialized version of the sinusoidal mains voltage, one of ordinary skill in the art would have recognized as obvious to use an AC induction motor with a partialized voltage waveform in order to provide controlled power to the motor by using a TRIAC, in which a voltage waveform is inherently partialized (see Marcoccia, para. 28).
As to claim 8, as discussed above, one of ordinary skill in the art would have understood that the activation time is the period between when the motor current increases or decreases from zero and ends with the current again crosses the zero value.
As to claim 10, as discussed above, one of ordinary skill in the art would have recognized as obvious to detect the air-water working condition by detecting a phase difference between the motor current and voltage waveforms, in particular in view of Dausch, which explicitly teaches this operation (col. 6, ll. 48-63; col. 3, ll. 48-54).
As to claim 13, Klein teaches a laundry treatment machine (para. 1) comprising a pump 5 comprising an inlet and an electric motor (para. 1) powered by a motor voltage and a motor current; and a control unit configured to determine an air-water working condition by detecting the voltage and the current during operation of the pump (paras. 29-33).
Klein does not teach turning on an electronic switch and disconnecting the voltage and current by turning off the switch when the current increases or decreases to a value of 0.  However, one of ordinary skill in the art would have understood that this is a function of a TRIAC well-known and commonly known in the art to be used for motor control.  Marcoccia teaches that a TRIAC is well-known and performs the function of turning off the switch when the current increases or decreases to a value of 0 (i.e. the current waveform crosses the zero-point line) and allows for controlled power to the motor by adjusting the trigger angle/delay (para. 28).
One of ordinary skill in the art would have understood that the claimed “activation time” corresponds to the conduction angle – the amount of time the switch is on.  Marcoccia teaches that for inductive loads such as induction motors the current waveform lags the voltage waveform (i.e. there is a difference in phase angle between the waveforms) (para. 46) and that the switch is turned off when the current increases or decreases to zero (para. 29).  Marcoccia further teaches that the amount of lag is dependent on a motor load (paras. 5, 46).  One of ordinary skill in the art would have readily understood, in particular from the teachings of Marcoccia, that the phase difference between the voltage and current waveforms, and the resulting activation time, is a function of the load on a motor (i.e. as the load changes, the lag between the current and voltage waveforms changes, and the duration of the activation time between a constant firing angle (the time, i.e. position in the voltage waveform, in which the switch is turned on) and the off time changes due to the change in position of the zero-crossing point of the current waveform (the off time) resulting from the change in lag, i.e. change in phase angle).
While Klein teaches determining an air-water working condition by detecting the voltage and the current during operation of the pump (paras. 29-33), one of ordinary skill in the art would have recognized as obvious to determine an air-water working condition by comparing the activation time to a threshold value.  It was known that monitoring a pump motor current and voltage waveform phase angle difference can be used to determine an air-water working condition (see Dausch, col. 6, ll. 48-63; col. 3, ll. 48-54), which one of ordinary skill in the art would have understood to be correlated to the activation time, as discussed above.  Matsunaga teaches that detection of a motor load is advantageously performed on the basis of the conduction angle of a TRIAC in order to reduce detection errors (para. 152).  One of ordinary skill in the art would therefore have had obvious motivation to modify the method taught by Klein to use a TRIAC to control its motor and to determine an air-water working condition based on an activation time in order to reduce errors, as explained above.
Klein does not teach changing a speed of the pump subsequent to detecting the air-water working condition.  Klein teaches that an air-water condition may be present if the quantity of water in the washing chamber is insufficient (para. 31).  Picardat teaches that if a pump is losing prime at less than a full fill volume its speed can be slowed to maintain full prime until enough water has been added (para. 66).  One of ordinary skill in the art would have recognized as obvious to modify the method taught by Klein so that upon detecting an air-water working condition the pump speed is changed in order to maintain prime until a sufficient amount of water has been introduced into the washing chamber.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 14, Klein teaches that the laundry treatment machine comprises a washing machine (para. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20120229070 by Marcoccia, U.S. Patent 5313964 granted to Dausch et al., U.S. Patent Application Publication 20140352995 by Matsunaga et al., and U.S. Patent Application Publication 20060237052 by Picardat et al. as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20110048079 by Kim et al. and U.S. Patent Application Publication 20180342950 by Quinn.
As to claim 5, Klein teaches detecting an air-water working condition when a voltage deviates from a threshold value (paras. 29-30), but does not teach using the root-mean-square (RMS) voltage to determine when the voltage deviates from a threshold value.  However, one of ordinary skill in the art would have recognized as obvious to use the RMS voltage when making the determination.  Kim teaches that voltage readings are measured as a mean value such as RMS (para. 55) and Quinn teaches that standard voltage readings are representative of a RMS value (para. 33.  One of ordinary skill in the art would have thus used a RMS voltage in order to determine whether the voltage deviates from a threshold value.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070163626 by Klein in view of U.S. Patent Application Publication 20120229070 by Marcoccia, U.S. Patent 5313964 granted to Dausch et al., U.S. Patent Application Publication 20140352995 by Matsunaga et al., and U.S. Patent Application Publication 20060237052 by Picardat et al. as applied to claims 1 and 13 above, and further in view of U.S. Patent Application Publication 20140083145 by Bondi.
As to claim 12, Klein teaches subsequent to detecting the air-water working condition, performing increasing a quantity of water in the washing tub from an external water supply line (para. 31).  While Klein does not teach particulars of a washing tub external to the container, as would be in a washing machine embodiment, one of ordinary skill in the art would have recognized as obvious that this structural arrangement is a well-known and common configuration of a washing machine (see Bondi, fig. 1, note washing tub 2 external to container 4 and circulation pump 12).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 15, Klein teaches a laundry treatment machine, but does not teach particulars of a washing tub external to the container and the pump being a part of a recirculation circuit to drain liquid from a bottom of the tub and re-admitting it into the tub.  However, one of ordinary skill in the art would have recognized as obvious that this structural arrangement is a well-known and common configuration of a washing machine (see Bondi, fig. 1, note washing tub 2 external to container 4 and circulation pump 12 to re-admit water into the tub via circulation conduit 11).  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711